Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 2, 1965, convicting him of unlawful entry and petit larceny, upon a jury verdict, and imposing concurrent terms of imprisonment in the New York City Penitentiary. Judgment modified on the law and the facts by suspending execution of the unserved portion of the sentences. As so modified, judgment affirmed. In our opinion, under the circumstances of this case, execution of the unserved portion of defendant’s sentences should be suspended. (People v. Negron, 23 A D 2d 886; People v. Silver, 10 A D 2d 274.)
Beldoek, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.